Exhibit 10.1

 

DEX MEDIA, INC.

 

SEVERANCE PLAN—EXECUTIVE VICE PRESIDENT AND ABOVE

 

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

 

(Effective as of July 30, 2014)

 

This document describes the benefits available under the Dex Media, Inc.
Severance Plan—Executive Vice Presidents and Above (formerly known as Dex One
Corporation Severance Plan—Senior Vice President) (the “EVP Plan”). The EVP Plan
replaces and supersedes the SuperMedia Inc. Executive Transition Plan and the
Dex One Corporation Severance Plan—Senior Vice President, R. H. Donnelley
Executive Severance Policy, the R. H. Donnelley Employee Continuity Plan, the
Dex Media, Inc. Management Separation Plan, the Special Transitional Leave of
Absence Program for Dex Media and any other plan or program (excluding
Employment Agreements, as defined in Section 4.5.6) of the Employer that
purports to provide severance or separation pay or benefits to employees at the
level of Executive Vice President or above.  Dex Media, Inc. (the “Company”) has
established the EVP Plan to provide benefits to certain employees (hereinafter
an “Employee” or, collectively, “Employees”) of the Company and its Affiliates
(hereinafter collectively referred to as the “Employer”) in the event of
termination of their employment under the circumstances described in the EVP
Plan.  The EVP Plan is effective as of July 30, 2014, and shall continue in
effect (as it may be further amended from time to time as herein provided) until
terminated as hereinafter provided.

 

1.                                      PURPOSE OF THE EVP PLAN

 

The purpose of the EVP Plan is to provide income to Employees who become
eligible to participate in the EVP Plan pursuant to Section 3.1 (hereinafter
“Participant” or, collectively, “Participants”) while seeking and/or
transitioning to new employment.  The EVP Plan is a welfare benefit plan and
this document is intended to constitute both a severance pay plan and its
related summary plan description (“SPD”) under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  Benefits payable under the EVP Plan
shall constitute unfunded general obligations of the Employer payable from its
general assets, and the Employer shall not be required to establish any special
fund or trust for purposes of paying benefits under the EVP Plan.  Benefits
under the EVP Plan are not payments for past services.  The EVP Plan is
available only to Participants who meet all eligibility requirements as defined
herein, and is not available to any other Employees of the Employer.

 

2.                                      PLAN ADMINISTRATOR

 

2.1.                            Designation.  The Company’s Employee Benefits
Committee shall serve as the administrator of the EVP Plan (the “EVP Plan
Administrator”) for all purposes, including serving as named fiduciary of the
EVP Plan under ERISA.  Contact information for the EVP Plan Administrator is
included in the EVP Plan Information section of this EVP Plan.  Any member of
the Employee Benefits Committee shall recuse himself or herself from
consideration of the application of this EVP Plan to them.

 

2.2.                            Authority.  The EVP Plan Administrator, in its
sole and absolute discretion, may adopt such rules, regulations, and bylaws and
make such decisions as it deems necessary or desirable for the proper
administration of the EVP Plan.  The EVP Plan Administrator shall have sole and
absolute discretionary authority to determine eligibility for benefits, to
interpret the provisions of the EVP Plan, to make all determinations required or
permitted under the EVP Plan, and to take such other actions as it deems
appropriate.  Determinations of the EVP Plan Administrator shall be conclusive
and binding upon all affected persons, and there shall be no appeal from any
ruling by the EVP Plan Administrator that is within the EVP Plan Administrator’s
authority, except as provided in this EVP Plan.  When making a determination or
calculation, the EVP Plan Administrator shall be entitled to rely upon
information furnished by the Employer’s employees and agents.  The EVP Plan
Administrator may delegate certain

 

--------------------------------------------------------------------------------


 

administrative duties under the EVP Plan to personnel within the Human Resources
or Finance functions of the Employer as it deems appropriate.

 

3.                                      ELIGIBILITY AND PARTICIPATION

 

3.1.                            Eligibility Requirements.  An Employee shall
become a Participant in the EVP Plan if all of the following criteria are met:

 

(a)                                 Immediately prior to the date of an
Employee’s termination of employment (the “Termination Date”), the Employee is a
regular, full-time employee of the Employer serving in a position of Executive
Vice President, or a more senior position, in either case with a direct
reporting relationship to the Chief Operating Officer or the Chief Executive
Officer of the Company (hereinafter referred to as an “EVP”);

 

(b)                                 The Employee’s employment is terminated
either:

 

(i)                                     By the Employer for reasons other than
“Cause” (as defined in Section 4.5.4); or

 

(ii)                                  By the Employee for “Good Reason” (as
defined in Section 4.5.5);

 

(c)                                  The Employee promptly returns all property
of the Employer and pays all amounts, if any, that the Employee owes to the
Employer or agrees to have all such amounts deducted from the severance benefits
to be paid under the EVP Plan (“Severance Benefits”);

 

(d)                                 The Employee timely executes and returns a
general release in such form and containing such terms and conditions as may be
required by the Employer (the “General Release”), within sixty (60) days of the
Termination Date does not revoke such release within the time permitted under
applicable state or federal law, and reaffirms in writing in the General Release
his or her obligations under any existing agreements or commitments concerning
non-competition, non-solicitation, non-disparagement, confidentiality, trade
secrets and intellectual property (collectively, “Employer Protection
Obligations”); provided that if the Employee is not bound by such Employer
Protection Obligations as of the Date of Termination, the Employer may require
that the General Release include Employer Protection Obligations to which it
requires newly-hired EVP’s to commit prior to their employment with Employer;
and

 

(e)                                  The Employee is not in one of the excluded
categories listed below.

 

3.2.                            Eligibility Exclusions.  The following
categories of Employees shall not be eligible to participate under the EVP Plan:

 

(a)                                 Any Employee who does not satisfy the
eligibility criteria set forth in Section 3.1;

 

(b)                                 Any Employee who voluntarily terminates his
or her employment, except under circumstances that constitute “Good Reason” or
is terminated by Employer for Cause;

 

(c)                                  Any Employee who is subject to an
Employment Agreement; or

 

(d)                                 Any Employee whose employment is terminated
due to retirement, death or disability.

 

2

--------------------------------------------------------------------------------


 

3.3.                            Loss of Eligibility.  Any Participant who the
EVP Plan Administrator determines: (a) violates an Employer Protection
Obligation or otherwise violates any of the terms and conditions of the General
Release executed by the Participant, or (b) violates any of the terms and
conditions of any other material agreement between Participant and the Employer,
or (c)  otherwise engages in conduct that may adversely affect the Employer’s
reputation or business relations shall lose his or her eligibility to
participate in the EVP Plan, and shall be liable for reimbursing the Employer
for any Severance Benefits previously received by him or her pursuant to the EVP
Plan.

 

3.4.                            Reservation of Employer Rights.  Neither this
EVP Plan nor any action taken hereunder shall be construed as:  (i) giving any
Employee the right to continue in the employ of the Employer, (ii) interfering
in any way with the absolute, unfettered right of the Employer to terminate any
Employee’s employment at any time for any reason, whether for cause or
otherwise, or with or without notice, or (iii) giving any Employee any right to
be eligible for Severance Benefits under this EVP Plan or otherwise, other than
strictly in accordance with the eligibility provisions and other terms and
conditions of this EVP Plan.

 

3

--------------------------------------------------------------------------------


 

4.                                      SEVERANCE BENEFITS

 

4.1.                            Regular Severance Benefits.  A Participant under
Section 3.1 shall be entitled to receive Severance Benefits as described in this
Section 4.1 (“Regular Severance Benefits”), unless the Termination Date occurs
within two (2) years following a Change in Control, as defined in Section 4.2,
subject to the terms and conditions of the EVP Plan, as follows:

 

Regular Severance Benefits

 

Cash Severance

 

Benefit Continuation/COBRA
Supplement

 

Bonus for Year of
Separation under
Employer Bonus
Plan

 

Outplacement
Services

Lump sum payment equal to 78 weeks (“Regular Severance Period”) of pay, plus one
and one-half times target bonus (in aggregate, “Cash Severance”).

 

·                  Employer will reimburse Participant for the difference, if
any, between (a) the total cost paid by Participant for continuing health
benefits under COBRA and (b) the active employee rate for the same health
benefits elected by Participant under COBRA, for up to 18 months, but such
reimbursement shall cease upon an Employee otherwise becoming eligible for
health benefits (“COBRA Supplement”).

 

·                  Employer will pay premiums to continue basic life insurance
for up to 18 months, but such coverage shall cease upon an Employee otherwise
becoming eligible for such benefit (“Life Insurance Continuation”).

 

If Participant has worked at least 90 days of the current calendar year at the
Termination Date, prorated bonus will be payable based upon actual Company
performance for the entire performance period at such time as bonuses are
otherwise paid (“Pro Rata Bonus Payout”).

 

Outplacement services for one year with a reputable firm selected by the
Company.

 

4

--------------------------------------------------------------------------------


 

4.2.                            Severance Benefits upon a Change in Control.  In
lieu of Regular Severance Benefits described in Section 4.1 above, a Participant
shall be entitled to receive Severance Benefits as described in this Section 4.2
(“Change in Control Severance Benefits”) if the Termination Date occurs within
two (2) years following a Change in Control, subject to the terms and conditions
of this EVP Plan, as follows:

 

Change in Control Severance Benefits

 

Salary Continuation
or Cash Severance

 

Benefit Continuation/COBRA
Supplement

 

Bonus for Year of
Separation under
Company Bonus
Plan

 

Outplacement 
Services

Lump sum payment equal to 104 weeks (“Change in Control Severance Period”) of
pay, plus two times target bonus, as Cash Severance.

 

·                  Employer will provide the COBRA Supplement for up to 18
months.

 

·                  Employer will provide Life Insurance Continuation for up to
18 months.

 

If Participant has worked at least 90 days of the current calendar year at the
Termination Date, Employer will provide a Pro Rata Bonus Payout.

 

Outplacement services for one year with a reputable firm selected by the
Company.

 

4.2.1                     Change in Control Defined.

 

(a)                                 For purposes of determining whether Change
in Control Severance Benefits are payable, a Change in Control shall mean the
occurrence of any of the following events:

 

(i)                                     Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)                                  During any period of twelve (12)
consecutive months, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
(as defined above) who has entered into an agreement with the Company to effect
a transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

(iii)                               The shareholders of the Company have
approved a merger or consolidation of the Company with any other company and all
other

 

5

--------------------------------------------------------------------------------


 

required governmental approvals of such merger or consolidation have been
obtained, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as defined above) becomes the
beneficial owner (as defined above) of more than 30% of the combined voting
power of the Company’s then outstanding securities;

 

(iv)                              The shareholders of the Company have approved
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
and all other required governmental approvals of such transaction have been
obtained; or

 

(v)                                 Any other event that would be required to be
reported as a “change in control” on Form 8-K under the Exchange Act or which
the Board determines constitutes a Change in Control.

 

(b)                                 For purposes of this EVP Plan,  if a
Participant’s Termination Date occurs after the commencement of negotiations
with a potential acquirer or business combination partner but prior to an actual
Change in Control, and an actual Change in Control with such acquirer or
business combination partner occurs within one year after such Participant’s
Termination Date, the Termination Date shall be deemed to occur within two years
following a Change in Control and such Participant shall be entitled to Change
in Control Severance Benefits under Section 4.2.

 

4.3.                            Health Plan Continuation.  A Participant’s
current health coverage provided under the Employer’s group health plan, in
effect at the Termination Date, shall terminate on the last day of the month in
which the Termination Date occurs in accordance with the terms of the Employer’s
group health plan.  Under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), upon termination of employment, an employee has certain coverage
continuation rights.  If a Participant makes an election to exercise his or her
COBRA rights, the Participant and his or her dependents shall be responsible for
paying the maximum permitted cost under COBRA for any continued coverage under
the Employer’s group health plans, which are elected pursuant to COBRA, subject
to any reimbursement by the Employer as provided in Sections 4.1 and 4.2.  Any
changes that occur during the Severance Period that impact active employees,
including rate changes, will also apply to the Participant’s Severance Benefits
under this Plan.  At the conclusion of the Severance Period and for the
remainder of the period of COBRA eligibility, the Participant will be
responsible for paying the maximum permitted cost under COBRA for any continued
coverage elected under COBRA.

 

4.4.                            Other Benefit Plans.  All Participants will
cease to be Employees on their Termination Dates and will no longer be eligible
to participate in any welfare or retirement plans maintained by the Employer,
except as otherwise provided in such plans, or as required by applicable law.

 

4.5.                            Definitions and Applications.  For purposes of
calculating Severance Benefits under this Section 4, the following definitions
or applications shall be used.

 

4.5.1                     Week of Pay.  In determining Cash Severance under
Sections 4.1 or 4.2, and for purposes of Section 5.5.1, a “week of pay” shall be
defined as the Participant’s annual base salary for one year’s service at the
rate in effect immediately preceding (a) in the case of involuntary termination
by

 

6

--------------------------------------------------------------------------------


 

the Employer, any notice from the Employer to the Participant of his or her
involuntary termination, or (b) in the case of a termination of his or her
employment by Participant for Good Reason, the first incidence of a condition
giving rise to such Good Reason, in each case, divided by 52.

 

4.5.2                     Bonus.  Reference to bonus or to a bonus plan means
the Participant’s participation in the Employer’s annual cash incentive plan
applicable to the Participant, if any, subject to the terms and conditions in
effect immediately preceding (a) in the case of involuntary termination by the
Employer, any notice from the Employer to the Participant of his or her
involuntary termination, or (b) in the case of a termination of his or her
employment by Participant for Good Reason, the first incidence of a condition
giving rise to such Good Reason.  Nothing in this EVP Plan creates any
obligation of the Employer to create or maintain any such bonus or bonus plan.

 

4.5.3                     Affiliate.  As used in this EVP Plan, reference to
Affiliates shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with, the specified
individual or entity.  For purposes of this EVP Plan, the direct or indirect
ownership of over fifty percent (50%) of the outstanding voting securities of an
entity, or the right to receive over fifty percent (50%) of the profits or
earnings of an entity shall be deemed to constitute control.  Such other
relationships as in fact result in actual control over the management, business
and affairs of an entity shall also be deemed to constitute control.

 

4.5.4                     Cause.  “Cause” as used in this EVP Plan shall mean: 
(i) Employee’s willful and continued failure substantially to perform the duties
of his or her position (other than as a result of total or partial incapacity
due to physical or mental illness or as a result of a termination by Executive
for Good Reason, as hereinafter defined), (ii) any willful act or omission by
Employee constituting dishonesty, fraud or other malfeasance, which in any such
case is demonstrably (and, in the case of other malfeasance, materially)
injurious to the financial condition or business reputation of the Employer, or
(iii) Employee’s conviction of a felony under the laws of the United States or
any state thereof or any other jurisdiction in which the Employer conducts
business which materially impairs the value of Employee’s services to the
Employer. For purposes of this definition, no act or failure to act shall be
deemed “willful” unless effected by Employee not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of the Employer.

 

4.5.5                     Good Reason.  “Good Reason” as used in this EVP Plan
shall mean without such Employee’s consent:  (a) material diminution in
(i) Employee’s then current  title, but only if such diminution accompanies a
diminution in Employee’s  position, duties or responsibilities, or
(ii) Employee’s then-current position, duties or responsibilities; or (b) the
assignment to Employee of duties and responsibilities that are inconsistent, in
a material respect, with the scope of duties and responsibilities associated
with Employee’s then current position; or (c) material reduction in such
Employee’s total compensation opportunity under any and all base salary, annual
incentive, long-term incentive, stock award and other compensatory plans and
programs made available to Employee by Employer in connection with his or her
employment, except for any such reduction that reasonably proportionately
adversely impacts all other similarly situated Employees eligible for Severance
Benefits under this EVP Plan, or (d) material relocation of Employee’s principal
workplace without his or her consent (for purposes of this Section 4.5.5,
“material relocation” shall mean a relocation of Employee’s principal workplace
by a distance that exceeds fifty (50) miles, or (e) at the time of a Change in
Control, the successor or acquiring company fails or refuses to assume the
obligations of the Company under this EVP Plan.  Notwithstanding the foregoing,
“Good Reason” shall only be found to exist if the Employee has provided written
notice to the Employer of the condition giving rise to Good Reason within ninety
(90) days following the occurrence of the condition giving rise to Good Reason,
the Employer does not cure such condition within thirty (30) days following the
receipt of such notice from Employee, and Employee resigns within 180 days
following the initial existence of such condition.

 

4.5.6                     Employment Agreement.  As used in this EVP Plan,
Employment Agreement refers to a written agreement between an Employee and
Employer that includes provisions related to severance or separation pay or
benefits, is executed by both parties and approved by the Compensation and
Benefits Committee of the Board of Directors of the Company.

 

7

--------------------------------------------------------------------------------


 

5.                                      PAYMENT OF BENEFITS

 

5.1.                            General.  Payment of amounts due under the EVP
Plan shall be made as follows:  Cash Severance shall be paid in lump sum within
thirty (30) calendar days after the Participant has executed and returned the
General Release, provided that the Participant has not revoked such release, and
any Pro Rata Bonus Payout shall be paid as provided in Section 4 above.  All
payments of Cash Severance and/or Pro Rata Bonus Payout shall be made no later
than two and one-half (2½) months following the end of the calendar year
containing the Participant’s Termination Date.  The COBRA Supplement shall be
reimbursed by the Employer to the Employee within 30 days after Employee has
paid the applicable COBRA premium.  The Employer shall withhold from any
Severance Benefits hereunder any federal and state income and payroll taxes as
required by applicable law.  The Participant shall forfeit the Severance
Benefits if he or she does not execute and return the General Release within 60
days or if he or she revokes such release within the time permitted under
applicable state or federal law.

 

5.2.                            Restrictions on Payment of Benefits to Comply
with Code § 409A.  Notwithstanding any other provisions of this EVP Plan to the
contrary, if the EVP Plan Administrator determines in accordance with Sections
409A and 416(i) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations promulgated thereunder that (a) a Participant is a Key
Employee of the Employer on his or her Termination Date and (b) following
application of all applicable exceptions and exclusions under Section 409A, a
delay in all or a portion of the Severance Benefits (“409A Delay Amount”)
provided under this EVP Plan is necessary in order to comply with Code
Section 409A(a)(2)(B), then any such 409A Delay Amount shall be delayed for a
period of six (6) months following the Participant’s Termination Date (such
delayed distribution period referred to herein as the “409A Delay Period”).  In
such event, any 409A Delay Amount that would otherwise be due and payable to the
Participant during the 409A Delay Period shall be paid to the Participant in a
lump sum amount within the first five calendar days of the month immediately
following the end of the 409A Delay Period.  For purposes of this Section 5.2,
the term “Key Employee” shall mean an employee who, on the EVP Plan’s
Identification Date, is a key employee as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof.  For purposes of this Section 5.2, the
term “Identification Date” shall mean each December 31st.  If a Participant is
identified as a Key Employee on an Identification Date, then the Participant
shall be considered a Key Employee for purposes of this EVP Plan during the
period beginning on the first April 1 following a particular Identification Date
and ending on the following March 31.

 

5.3.                            Death of Participant.  If a Participant dies
before Cash Severance and/or Pro Rata Bonus Payout has been paid in accordance
with the EVP Plan, such amounts shall be paid to his or her estate.  Any such
payment will completely discharge the obligation of the Employer under the EVP
Plan and shall be paid on the same basis that the payment would have been made
to the Participant had he or she not died.

 

5.4.                            Incapacity of Participant.  If a Participant
becomes physically or mentally incompetent before Cash Severance and/or Pro Rata
Bonus Payout has been paid in accordance with the EVP Plan, the EVP Plan
Administrator may make payment of Cash Severance and/or Pro Rata Bonus Payout in
one or more of the following ways:

 

(a)                                 directly to such Participant;

 

(b)                                 to the Participant’s legal guardian; or

 

(c)                                  to the Participant’s spouse or to any
person charged with his or her care or support.

 

Any such payment will completely discharge the obligation of the Employer under
the EVP Plan and shall be made on the same basis that the payment would have
been made to the Participant had he or she not become physically or mentally
incompetent.

 

8

--------------------------------------------------------------------------------


 

5.5.                            Impact of Re-Employment by Employer.  If a
Participant obtains employment with the Employer after the Termination Date but
during the Regular Severance Period or the Change in Control Severance Period,
as the case may be, then (a) all Severance Benefits (other than any Pro Rata
Bonus Payout, which shall remain payable in accordance with Section 4.1 or 4.2
above, as the case may be) not yet paid or rendered shall immediately cease and
(b) it shall be a precondition of such Participant’s re-employment by such
Employer that the Participant shall repay a prorated portion of the Cash
Severance paid under Section 4 in accordance with this Section 5.5.

 

5.5.1                     Calculation of Repayment.  The Cash Severance amount
required to be repaid (“Excess Cash Severance”) shall be equal to the difference
between (a) the total Cash Severance paid under Section 4, and (b) the Cash
Severance equal to the number of weeks of pay that the Participant was not
employed by the Employer following the Termination Date up until the date of
re-employment by the Employer (rounded down to the nearest whole week).

 

5.5.2                     Terms of Repayment.  Prior to the Participant being
placed on the Employer’s payroll, (a) the Excess Cash Severance must be repaid
by the Participant to the Employer, and (b) the Participant shall acknowledge in
writing that the repayment of the Excess Cash Severance shall not invalidate in
any way or constitute a termination or waiver of his or her prior executed
General Release of claims or result in inadequate consideration with respect to
such General Release of claims.

 

5.6.                            Deductions.  Any amount payable to any
Participant shall not be reduced by reason of the Participant’s securing other
employment with an entity unrelated to or unaffiliated with the Employer.

 

6.                                      CLAIMS

 

6.1.                            Procedure.  Any questions concerning eligibility
to participate in the EVP Plan and the payment of Severance Benefits under the
EVP Plan should be directed to the EVP Plan Administrator.  All claims for
Severance Benefits under the EVP Plan must be submitted, in writing, to the EVP
Plan Administrator within ninety (90) days following the Employer’s termination
of the individual’s employment.  If such a written claim for benefits under the
EVP Plan is denied by the EVP Plan Administrator, in whole or in part, the
individual submitting the claim (the “Claimant”) will receive a written
explanation of the benefits denial within ninety (90) days.  If a claim is
denied, the written explanation will state:

 

(a)                                 the specific reasons why the claim has been
denied;

 

(b)                                 exact references to the applicable EVP Plan
provisions or other documents that deal with the claim and why it was denied;

 

(c)                                  a detailed description of any additional
materials or information needed for the claim to be processed and an explanation
of why the materials or information are needed; and

 

(d)                                 an explanation of the EVP Plan’s review
procedure which includes information on how to appeal the denial and a statement
regarding the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2.                            Response and Appeal.  If it is anticipated that
it will take more than ninety (90) days to process a claim, the Claimant will be
furnished a written notice of the need for an extension prior to the expiration
of the original ninety (90) day period.  Any such notice of extension shall
indicate the special circumstances requiring the extension of time and the date
by which the EVP Plan Administrator expects to render its decision on the claim
for benefits; provided, however, that any such extension shall not exceed ninety
(90) days.  If a response to a Claimant’s claim for benefits (or notice of an
extension for such decision) is not received within ninety (90) days, the claim
should be considered denied and the Claimant may appeal the denial in accordance
with the appeal procedure provided in this Section.

 

9

--------------------------------------------------------------------------------


 

In the event of the denial of a claim in whole or in part, the Claimant (or
Claimant’s duly authorized representative) has the right to file a written
request for a review of the denial with the EVP Plan Administrator within ninety
(90) days after the Claimant receives written notice of the denial.  The EVP
Plan Administrator will conduct a full and fair review of the claim for
benefits.  The Claimant’s written request appealing the denial of benefits
should contain:  (i) a statement of grounds on which the appeal is based,
(ii) reference to the specific provisions in the EVP Plan on which the appeal is
based, (iii) the reason or argument why the Claimant feels the claim should be
granted and the evidence supporting each reason; and (iv) any other relevant
documents or comments the individual wishes to submit to support the appeal.  As
part of the appeal process, a Claimant or the Claimant’s duly authorized
representative may submit written comments, documents, records and other
information related to the claim.  The Claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents, records,
or other information (all of which must not be privileged) relevant to the
benefit claim.

 

Upon receiving such an appeal, the EVP Plan Administrator will consider all
comments, documents, records, and other information submitted by the Claimant or
the Claimant’s duly authorized representative relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The EVP Plan Administrator will normally deliver a
written decision on an appeal within sixty (60) days after the receipt of the
request for review or appeal unless special circumstances (such as the need to
gather and review additional information) require an extension of time, up to an
additional sixty (60) days, for processing the request.  If such an extension is
required, written notice of the extension shall be furnished to the Claimant
within the initial 60-day period.  The EVP Plan Administrator may require the
Claimant to submit such additional facts, documents, or other material as it may
deem necessary or appropriate in making its review.  The EVP Plan Administrator
shall give prompt notice to the Claimant of its decision on the appeal.  If a
decision on appeal is not received within the periods specified above, the
Claimant should consider the claim and appeal denied.

 

In the event that the EVP Plan Administrator confirms the denial of the claim
for benefits on appeal, in whole or in part, such notice to the Claimant shall
set forth, in a manner calculated to be understood by the Claimant, the specific
reasons for such denial, specific references to the EVP Plan provisions on which
the decision is based, a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the benefit claim, and a
statement informing the Claimant of his or her right to bring a civil action
under ERISA Section 502(a).

 

No legal action for benefits under the EVP Plan shall be brought unless and
until the Claimant:  (i) has submitted a written claim for benefits in
accordance with this Section; (ii) has been notified by the EVP Plan
Administrator that the claim is denied; (iii) has filed a written request for a
review or appeal of the denial of the claim in accordance with this Section; and
(iv) has been notified in writing that the EVP Plan Administrator has affirmed
the denial of the claim.

 

7.                                      BENEFITS OUTSIDE OF THE EVP PLAN

 

The Employer reserves the right to, and may on a case-by-case basis where
special circumstances so warrant, provide to an Employee or class of Employees
outside the EVP Plan supplemental benefits or benefits of a similar nature (but
not necessarily the same) when no Severance Benefits would have been payable
under the terms of the EVP Plan.  If either event occurs, it shall be deemed to
be a single event and not a separate on-going plan or program, it shall not be a
part of the EVP Plan, and it shall create no rights for any Employee other than
an Employee covered by the terms of the specific action taken by the Employer.

 

8.                                      ASSIGNMENT OF BENEFITS

 

Except as required by applicable law or as otherwise specifically allowed under
the terms of this EVP Plan, none of the benefits under the EVP Plan shall in any
manner be assigned, pledged,

 

10

--------------------------------------------------------------------------------


 

hypothecated, anticipated, garnished, or in any way made subject to any lien,
and any attempt to do so shall be void.

 

9.                                      AMENDMENT AND TERMINATION

 

This document, which sets forth all of the provisions of the EVP Plan, shall
supersede any and all prior oral or written negotiations, commitments,
understandings and writings with respect to separation, severance or any other
similar benefits for all EVPs who become eligible to receive benefits under the
EVP Plan.  The Company may modify, alter, amend or terminate this EVP Plan, in
whole or in part, at any time and in any manner not prohibited by law; provided,
however, that no plan modifications, alterations, amendments or terminations
that result in a reduction or termination of any benefits payable or otherwise
made available under this EVP Plan may be made during the two-year period
following a Change in Control.  Notwithstanding any provisions of this EVP Plan
to the contrary, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this EVP Plan as may be advisable to endeavor to render the Severance Benefits
provided under this EVP Plan in a manner which qualifies for an exemption from
or complies with Section 409A of the Code; provided, however, that the Company
makes no representation, and explicitly disclaims any obligation to ensure that
the Severance Benefits provided under this EVP Plan will be exempt from or
comply with Section 409A of the Code.

 

10.                               BENEFITS FOR TRANSITION PLAN COVERED
PARTICIPANTS

 

Any Participant who was a participant in the SuperMedia Inc. Executive
Transition Plan on April 30, 2013 (a “Transition Plan Covered Participant”), who
incurs a termination of employment with the Company or its Affiliates, may be
entitled to certain additional benefits set forth in the Appendix.

 

11.                               BENEFITS UNDER ANY OTHER SEVERANCE PROGRAM

 

Notwithstanding the provisions hereof, if a Participant is entitled to receive a
payment or benefit under the EVP Plan and the Participant is also entitled to
receive a payment or benefit under similar circumstances from the Company or an
Affiliate under another plan or agreement, then the Company may reduce the
amount of the corresponding payment or adjust the corresponding benefit to which
the Participant (or the Participant’s estate) is entitled under the EVP Plan if
and to the extent reasonably necessary in order to avoid an unintended
duplication of any such payment or benefit.

 

12.                               LEGAL CONSTRUCTION

 

This EVP Plan is governed by and shall be construed in accordance with the Code
and ERISA and, to the extent not preempted by ERISA, with the laws of the State
of Texas.

 

11

--------------------------------------------------------------------------------


 

EVP PLAN INFORMATION

 

This EVP Plan is an employee welfare benefit plan within the meaning of ERISA. 
The following EVP Plan Information is provided in accordance with ERISA:

 

Plan Name:

 

Dex Media, Inc. Severance Plan—Executive Vice President

 

 

 

Plan Sponsor:

 

Dex Media, Inc.

2200 West Airfield Dive

D/FW Airport, TX 75261

 

 

 

Employer Identification Number (EIN):

 

13-2740040

 

 

 

Type of Welfare Plan:

 

Severance plan

 

 

 

Plan Funding:

 

The EVP Plan is unfunded and all benefits are paid from the general assets of
the Employer.

 

 

 

Plan Administrator:

 

Employee Benefits Committee

Dex Media, Inc.

2200 West Airfield Dive

D/FW Airport, TX 75261

 

 

 

Agent for Service of Legal Process:

 

EVP Plan Administrator

Dex Media, Inc.

2200 West Airfield Dive

D/FW Airport, TX 75261

 

 

 

Plan Year:

 

January 1 through December 31

 

 

 

Plan Amendment or Termination:

 

Dex Media, Inc. as EVP Plan Sponsor, reserves the right to amend or terminate
the EVP Plan or any EVP Plan benefit at any time or for any reason without prior
approval or notification of any party; provided, however, that any such
amendment or termination that results in a reduction or termination of any
benefits payable or otherwise made available under this EVP Plan shall in no
event apply to any Employee who, immediately prior to any such amendment or
termination, is employed as an EVP.

 

12

--------------------------------------------------------------------------------


 

Participants’ Rights Under ERISA

 

Participants in the EVP Plan are entitled to certain rights and protections
under ERISA.  ERISA provides that all Participants shall be entitled to:

 

Receive Information about EVP Plan and Benefits

 

·                  Examine, without charge, at the EVP Plan Administrator’s
office and at other specified locations, such as worksites, all documents
governing the EVP Plan, including a copy of the latest annual report (Form 5500
Series) filed by the EVP Plan, if applicable, with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration (“EBSA”).

 

·                  Obtain, upon written request to the EVP Plan Administrator,
copies of documents governing the operation of the EVP Plan, including copies of
the latest annual report (Form 5500 Series), if applicable, and updated summary
plan description.  The EVP Plan Administrator may make a reasonable charge for
the copies.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for EVP Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the EVP Plan.  The
people who operate the EVP Plan, called “fiduciaries” of the EVP Plan, have a
duty to do so prudently and in the interest of Participants and beneficiaries. 
No one, including the Employer or any other person, may fire or otherwise
discriminate against a Participant in any way to prevent him or her from
obtaining a welfare benefit or exercising his or her rights under ERISA.

 

Enforcement of Rights

 

If a claim for a welfare benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of the
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA there are steps a Participant in the EVP Plan may take to enforce
the above rights.  For instance, if a Participant requests materials from the
EVP Plan and does not receive them within 30 days, the Participant may file suit
in a Federal court.  In such a case, the court may require the EVP Plan
Administrator to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the EVP Plan Administrator.  If a
Participant has a claim for benefits which is denied or ignored, in whole or in
part, the Participant may file suit in a state or Federal court.  If it should
happen that EVP Plan fiduciaries misuse the EVP Plan’s money, or if a
Participant is discriminated against for asserting his or her rights, the
Participant may seek assistance from the U.S. Department of Labor or may file
suit in a Federal court.  The court will decide who should pay court costs and
legal fees.  If a Participant is successful, the court may order the person the
Participant sued to pay these costs and fees.  If a Participant loses, the court
may order the Participant to pay these costs and fees, for example, if it finds
the Participant’s claim is frivolous.

 

Assistance with Questions

 

A Participant who has any questions about the EVP Plan should contact the EVP
Plan Administrator.  A Participant who has any questions about this statement or
about rights under ERISA, or who needs assistance in obtaining documents from
the EVP Plan Administrator, should contact:

 

13

--------------------------------------------------------------------------------


 

·                  the nearest office of the Employee Benefits Security
Administration, listed in the telephone directory; or

 

·                  the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C.  20210.

 

A Participant may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

14

--------------------------------------------------------------------------------


 

DEX MEDIA INC.

 

SEVERANCE PLAN—EXECUTIVE VICE PRESIDENT AND ABOVE

 

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

 

(Effective as of July 30, 2014)

 

 

EXECUTION PAGE

 

Dex Media, Inc. has caused this Plan Document and Summary Plan Description for
the Dex Media, Inc. Severance Plan — Executive Vice President to be executed by
its duly authorized officer this the 30th day of July, 2014.

 

 

DEX MEDIA, INC.

 

By the Dex Media, Inc. Employee

 

Benefits Committee

 

 

 

 

 

By:

/s/ Debra M. Ryan

 

 

Debra M. Ryan, Co-Chair

 

15

--------------------------------------------------------------------------------


 

APPENDIX

 

Notwithstanding anything to the contrary contained in the EVP Plan, the
following provisions shall apply with respect to a Transition Plan Covered
Participant in order to ensure that the Transition Plan Covered Participant is
provided with the benefits he or she would have otherwise been entitled to under
the terms of the SuperMedia Inc. Executive Transition Plan in effect on
April 30, 2013 (the “Transition Plan”).   A Transition Plan Covered Participant
shall not be entitled to receive any amount pursuant to this Appendix to the
extent that such amount is otherwise payable to the Transition Plan Covered
Participant under the terms of the EVP Plan.

 

The provisions in this Appendix other than the Excise Tax Gross-Up provisions in
Article III of this Appendix shall not apply with respect to any Transition Plan
Covered Participant who incurs a termination of employment on or after May 1,
2015.

 

I.                                        Severance Benefits

 

If a Transition Plan Covered Participant incurs a termination of employment
without cause, or if his or her employment is terminated for good reason (within
the meaning of the Transition Plan) before May 1, 2015, such Transition Plan
Covered Participant will receive the following additional benefits that will be
paid at the times set forth in Article V of the EVP Plan.

 

1.                                      A single sum cash payment equal to a
proportionate amount of the terminated Transition Plan Covered Participant’s
target short term incentive award for the calendar year in which the Transition
Plan Covered Participant’s employment terminates, based upon the number of days
elapsed since the beginning of such calendar year, less any amount received as a
Pro-Rata Bonus Payout under the EVP Plan;

 

2.                                      The COBRA Supplement set forth in
Section 4.2 of the EVP Plan will apply for up to two years (rather than 18
months); and

 

3.                                      The terminated Transition Plan Covered
Participant will continue to receive such perquisites (including, without
limitation, any flexible allowance and financial planning services) as were made
available to the Participant at any time during the 12 months preceding the
Participant’s actual termination of employment for two years.

 

II.                                   Termination of Employment Due to Death or
Disability

 

In the event that a Transition Plan Covered Participant’s employment terminates
due to death or is terminated by the Company due to Disability (as such term was
defined in the Transition Plan) before May 1, 2015, (a) the Transition Plan
Covered Participant (or the Transition Plan Covered Participant’s estate, as the
case may be) shall be entitled to receive an amount equal to the sum of (1) six
months’ base salary, plus (2) pro rata target bonus for the year in which the
Transition Plan Covered Participant’s employment terminates, payable in the form
of a single-sum cash payment as soon as practicable but not more than sixty days
following such termination of employment, (b) if the Transition Plan Covered
Participant’s employment terminates due to Disability, the Transition Plan
Covered Participant shall be entitled to two years of continuing group health
and welfare benefits (including continuing participation in the Company’s
Executive Life Insurance Program, if any, and conversion of any life or
disability policies) at the Company’s expense, and (c) the Transition Plan
Covered Participant (or estate) will be fully vested in all outstanding
long-term incentive awards, it being understood, however, that, the payout, if
any, with respect to a performance-based award will remain contingent upon the
satisfaction of the applicable performance condition(s).

 

III.                              Excise Tax Gross-Up

 

1.                                      Gross-Up Payment. If any payment or
benefit received or to be received by a Transition Plan Covered Participant,
hired prior to January 1, 2010, from the Company or its Affiliates pursuant to

 

16

--------------------------------------------------------------------------------


 

the terms of the EVP Plan or otherwise (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code (the “Code”) as determined in accordance with this Appendix, the Company
shall pay the Transition Plan Covered Participant, at the time(s) specified
below, an additional amount (the “Gross-Up Payment”) such that the net amount
the Transition Plan Covered Participant retains, after deduction of the Excise
Tax on the Payments and any federal, state, and local income tax and the Excise
Tax upon the Gross-Up Payment, and any interest, penalties, or additions to tax
payable by a Transition Plan Covered Participant with respect thereto, shall be
equal to the total present value (using the applicable federal rate (as defined
in section 1274(d) of the Code) in such calculation) of the Payments at the time
such Payments are to be made.

 

2.                                      Eligibility. A Transition Plan Covered
Participant must have been hired by the Company or its affiliates prior to
January 1, 2010 to be eligible for any Gross-Up Payment(s).

 

3.                                      Calculations. For purposes of
determining whether any of the Payments shall be subject to the Excise Tax and
the amount of such excise tax—

 

(a)                                  the total amount of the Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the excise tax, except to
the extent that, in the written opinion of independent counsel or an independent
national accounting or other qualified professional firm selected by the Company
(“Independent Adviser”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax;

 

(b)                                 the amount of the Payments that shall be
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Payments or (2) the amount of “excess parachute payments “within the
meaning of section 280G(b)(1) of the Code (after applying clause (a), above);
and

 

(c)                                   the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Independent Adviser in
accordance with the principles of section 280G(d)(3) and (4) of the Code.

 

4.                                      Tax Rates. For purposes of determining
the amount of the Gross-Up Payment, a Transition Plan Covered Participant shall
be deemed to pay federal income taxes at the highest marginal rates of federal
income taxation applicable to individuals in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes, if any, at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of his or her residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rates.

 

5.                                      Time of Gross-Up Payments. The Gross-Up
Payments provided for in this Appendix shall be made upon the earlier of (a) the
payment to a Transition Plan Covered Participant of any Payment or (b) the
imposition upon a Transition Plan Covered Participant, or any payment by him or
her, of any Excise Tax.

 

6.                                      Adjustments to Gross-Up Payments. If it
is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of the Independent Adviser
that the Excise Tax is less than the amount previously taken into account
hereunder, the Transition Plan Covered Participant shall repay the Company,
within 30 days of his or her receipt of notice of such final determination or
opinion, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state, and local income tax imposed on the Gross-Up Payment being
repaid by the Transition Plan Covered Participant if such

 

17

--------------------------------------------------------------------------------


 

repayment results in a reduction in Excise Tax or a federal, state, and local
income tax deduction) plus any interest received by the Transition Plan Covered
Participant on the amount of such repayment, provided that if any such amount
has been paid by a Transition Plan Covered Participant as an Excise Tax or other
tax, he or she shall cooperate with the Company in seeking a refund of any tax
overpayments, and shall not be required to make repayments to the Company until
the overpaid taxes and interest thereon are refunded to him or her.

 

7.                                      Additional Gross-Up Payment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding or the written opinion of the Independent Adviser that the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess within 30 days of the Company’s receipt of notice of
such final determination or opinion.

 

8.                                      Change in Law or Interpretation. In the
event of any change in or further interpretation of section 280G or 4999 of the
Code and the regulations promulgated thereunder, a Transition Plan Covered
Participant shall be entitled, by written notice to the Company, to request a
written opinion of the Independent Adviser regarding the application of such
change or further interpretation to any of the foregoing, and the Company shall
use its best efforts to cause such opinion to be rendered as promptly as
practicable.

 

9.                                      Fees and Expenses. All fees and expenses
of the Independent Adviser incurred in connection with this Appendix shall be
borne by the Company.

 

10.                               Survival. The Company’s obligation to make a
Gross-Up Payment with respect to Payments made or accrued before the termination
of the EVP Plan shall survive the termination of the EVP Plan unless (a) the
affected Transition Plan Covered Participant’s employment is terminated for
Cause, (b) the Transition Plan Covered Participant fails to execute a release in
accordance with the requirements of the Transition Plan, or (c) the Transition
Plan Covered Participant fails to comply with the restrictive covenants
contained in Exhibit B of the Transition Plan, in which event the Company’s
obligation under this Appendix shall terminate immediately.

 

11.                               Amendment and Termination.

 

Notwithstanding anything to the contrary contained in the EVP Plan, the Company
reserves the right to amend or terminate the Excise Tax Gross-Up provisions
contained in Article III of this Appendix at any time on or after May 1, 2015.

 

18

--------------------------------------------------------------------------------